 Case 2:18-cv-14607-JLL-SCM Document 1 Filed 10/03/18 Page 1 of 8 PageID: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


Juul Labs, Inc.,

                      Plaintiff,

                      v.                             Case No.

Keep Vapor Electronic Technology Co., Ltd.,                DEMAND FOR JURY TRIAL

King Distribution LLC,

                      Defendant.


                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Juul Labs, Inc. (“Juul” or “Plaintiff”) files this Complaint against Keep Vapor

Electronic Technology Co., Ltd. (“Keep Vapor”) and King Distribution LLC (“King”)

(collectively “Defendants”) and alleges as follows:

                                   NATURE OF THIS ACTION

       1.      This is a civil action arising out of Defendants’ patent infringement in violation of

the Patent Laws of the United States, 35 U.S.C. §§ 271 and 281-285.

                                            PARTIES

       2.      Juul is a privately-held corporation organized and existing under the laws of

Delaware, having a principal place of business at 560 20th Street, San Francisco, CA 94107.

       3.      Keep Vapor is a Chinese corporation with its principal place of business at Block

D, XinLong Techno Park, ShaJing Town, Bao An District, Shenzhen, China.

       4.      King is a New Jersey limited liability corporation with its principal place of

business in New Jersey, at 356 Getty Ave., Building 6, Clifton, NJ 07011.




                                                 1
 Case 2:18-cv-14607-JLL-SCM Document 1 Filed 10/03/18 Page 2 of 8 PageID: 2



                                 JURISDICTION AND VENUE

       5.       This Court has subject-matter jurisdiction over Juul’s patent-infringement claims

under 28 U.S.C. §§ 1331 and 1338(a).

       6.       This Court has personal jurisdiction over Keep Vapor at least because, on

information and belief, Keep Vapor has purposefully imported the accused 3X pods into New

Jersey, made those products available for sale through an established distribution chain,

including retailers within New Jersey. Juul’s cause of action for patent infringement arises out of

these activities. See Ex. 1 [image of 3X pods packaging].

       7.       This Court has personal jurisdiction over King at least because King is

incorporated in this District, and has purposefully distributed the accused 3X pods within New

Jersey, made those products available for sale through an established distribution chain,

including retailers within New Jersey. Juul’s cause of action for patent infringement arises out of

these activities. See Ex. 2 [receipt for 3X pods]; Ex. 3 [King Invoice].

       8.       Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400(b) at least

because King is a resident and corporate citizen of this District, and because King has committed

acts of infringement in this District. Venue is also proper for Keep Vapor in this District under

28 U.S.C. § 1391(b)(3) at least because no other venue is proper and this Court has personal

jurisdiction over Keep Vapor. Atlantic Marine Construction Co. v. United States District Court

for the W.D. of Texas, 571 U.S. 49, 57 (2013) (“The statute thereby ensures that so long as a

federal court has personal jurisdiction over the defendant, venue will always lie somewhere.”).

                COUNT I: INFRINGEMENT OF U.S. PATENT NO. 10,070,669

       9.       Juul re-alleges and incorporates by reference Paragraphs 1-8 above, as if fully set

forth herein.




                                                 2
 Case 2:18-cv-14607-JLL-SCM Document 1 Filed 10/03/18 Page 3 of 8 PageID: 3



       10.     On September 11, 2018, the United States Patent and Trademark Office duly and

lawfully issued United States Patent Number 10,070,669, entitled “Cartridge for Use with a

Vaporizer Device,” to inventors James Monsees, Adam Bowen, Nichols Jay Hatton, Steven

Christensen, Kevin Lomeli, Ariel Atkins, and Aaron Keller. The ’669 patent issued from U.S.

Application No. 15/820,370, filed November 21, 2017. There are no fees currently due with

respect to the ’669 patent.

       11.     The ’669 patent was duly assigned to Juul, which is the assignee of all right, title,

and interest in and to the ’669 patent and possesses the exclusive right of recovery for past,

present, and future infringement. Each and every claim of the ’669 patent is valid and

enforceable. A true and correct copy of the ’669 patent is attached as Exhibit 4.

       12.     Juul virtually marks its products with the appropriate patent numbers, including

the ’669 patent.

       13.     On information and belief, Keep Vapor and King manufacture, use, import,

distribute, offer to sell, and/or sell in the United States the 3X pods that infringe the ’669 patent

under 35 U.S.C. § 271(a). For example, the 3X pods infringe claims 1, 2, 4, 5, 7-9, 12, 13, 16,

17, 20, and 21 of the ’669 patent at least because these devices and pods include each and every

limitation of these claims either literally or under the doctrine of equivalents. An exemplary

claim chart for the 3X pods is attached as Exhibit 5.

       14.     By its actions, Keep Vapor’s and King’s infringement of the ’669 patent has

irreparably harmed Juul. Unless Keep Vapor’s and King’s infringing acts are enjoined by this

Court, Juul will continue to suffer additional irreparable injury. Juul has no adequate remedy at

law.




                                                 3
 Case 2:18-cv-14607-JLL-SCM Document 1 Filed 10/03/18 Page 4 of 8 PageID: 4



        15.     By its actions, Keep Vapor’s and King’s infringement of the ’669 patent has

damaged, and continues to damage, Juul in an amount yet to be determined, of at least a

reasonable royalty and/or lost profits that Juul would have made but for Keep Vapor’s and

King’s infringing acts.

              COUNT II: INFRINGEMENT OF U.S. PATENT NO. 10,058,130

        16.     Juul re-alleges and incorporates by reference Paragraphs 1-155 above, as if fully

set forth herein.

        17.     On August 28, 2018, the United States Patent and Trademark Office duly and

lawfully issued United States Patent Number 10,058,130, entitled “Cartridge for Use with a

Vaporizer Device,” to inventors James Monsees, Adam Bowen, Nichols Jay Hatton, Steven

Christensen, Kevin Lomeli, Ariel Atkins, and Aaron Keller. The ’130 patent issued from U.S.

Application No. 15/813,089, filed November 14, 2017. There are no fees currently due with

respect to the ’130 patent.

        18.     The ’130 patent was duly assigned to Juul, which is the assignee of all right, title,

and interest in and to the ’130 patent and possesses the exclusive right of recovery for past,

present, and future infringement. Each and every claim of the ’130 patent is valid and

enforceable. A true and correct copy of the ’130 patent is attached as Exhibit 6.

        19.     Juul virtually marks its products with the appropriate patent numbers, including

the ’130 patent.

        20.     On information and belief, Keep Vapor and King manufacture, use, import,

distribute, offer to sell, and/or sell in the United States the 3X pods that infringe the ’130 patent

under 35 U.S.C. § 271(a). For example, the 3X pods infringe claims 1, 2, 4-10, 16, 19, 21, and 27

of the ’130 patent at least because these devices and pods include each and every limitation of




                                                  4
 Case 2:18-cv-14607-JLL-SCM Document 1 Filed 10/03/18 Page 5 of 8 PageID: 5



these claims either literally or under the doctrine of equivalents. An exemplary claim chart for

the 3X pods is attached as Exhibit 7.

          21.    By its actions, Keep Vapor’s and King’s infringement of the ’130 patent has

irreparably harmed Juul. Unless Keep Vapor’s and King’s infringing acts are enjoined by this

Court, Juul will continue to suffer additional irreparable injury. Juul has no adequate remedy at

law.

          22.    By its actions, Keep Vapor’s and King’s infringement of the ’130 patent has

damaged, and continues to damage, Juul in an amount yet to be determined, of at least a

reasonable royalty and/or lost profits that Juul would have made but for Keep Vapor’s and

King’s infringing acts.

                COUNT III: INFRINGEMENT OF U.S. PATENT NO. 10,045,568

          23.    Juul re-alleges and incorporates by reference Paragraphs 1-22 above, as if fully

set forth herein.

          24.    On August 14, 2018, the United States Patent and Trademark Office duly and

lawfully issued United States Patent Number 10,045,568, entitled “Vaporization Device Systems

and Methods,” to inventors James Monsees, Adam Bowen, Nichols Jay Hatton, Steven

Christensen, Kevin Lomeli, and Ariel Atkins. The ’568 patent issued from U.S. Application No.

15/832,749, filed December 5, 2017. There are no fees currently due with respect to the ’568

patent.

          25.    The ’568 patent was duly assigned to Juul, which is the assignee of all right, title,

and interest in and to the ’568 patent and possesses the exclusive right of recovery for past,

present, and future infringement. Each and every claim of the ’568 patent is valid and

enforceable. A true and correct copy of the ’568 patent is attached as Exhibit 8.




                                                   5
 Case 2:18-cv-14607-JLL-SCM Document 1 Filed 10/03/18 Page 6 of 8 PageID: 6



       26.     Juul virtually marks its products with the appropriate patent numbers, including

the ’568 patent.

       27.     On information and belief, Keep Vapor and King manufacture, use, import,

distribute, offer to sell, and/or sell in the United States the 3X pods that infringe the ’568 patent

under 35 U.S.C. § 271(a). For example, the 3X pods infringe claims 1-3, 5-9, 12, and 17-20 of

the ’568 patent at least because these devices and pods include each and every limitation of these

claims either literally or under the doctrine of equivalents. An exemplary claim chart for the 3X

pods is attached as Exhibit 9.

       28.     By its actions, Keep Vapor’s and King’s infringement of the ’568 patent has

irreparably harmed Juul. Unless Keep Vapor’s and King’s infringing acts are enjoined by this

Court, Juul will continue to suffer additional irreparable injury. Juul has no adequate remedy at

law.

       29.     By its actions, Keep Vapor’s and King’s infringement of the ’568 patent has

damaged, and continues to damage, Juul in an amount yet to be determined, of at least a

reasonable royalty and/or lost profits that Juul would have made but for Keep Vapor’s and

King’s infringing acts.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests judgment against Keep Vapor and King as follows:

       A.      That Keep Vapor and King and all of its subsidiaries, affiliates, officers, agents,

servants, employees, attorneys, and their heirs, successors and assigns, and all persons acting in

concert or participation with Keep Vapor and King and each of them, be immediately enjoined

and restrained, preliminarily and permanently, without bond, from manufacturing, distributing,

selling or offering to sell in the United States or importing into the United States products




                                                 6
 Case 2:18-cv-14607-JLL-SCM Document 1 Filed 10/03/18 Page 7 of 8 PageID: 7



infringing the claims of the patents-at-issue; and deliver to Plaintiff all products that infringe the

patents-at-issue;

       B.      A judgment by the Court that Keep Vapor and King have infringed U.S. Patent

Nos. 10,070,669; 10,058,130; and 10,045,568;

       C.      An award of damages for infringement of U.S. Patent Nos. 10,070,669;

10,058,130; and 10,045,568 together with prejudgment interest and costs, said damages to be

trebled by reason of the intentional and willful nature of Keep Vapor’s and King’s infringement,

as provided by 35 U.S.C. § 284;

       D.      A determination that this case is “exceptional” under 35 U.S.C. § 285, and an

award of Plaintiff’s reasonable attorneys’ fees;

       E.      That any monetary award includes pre- and post-judgment interest at the highest

rate allowed by law;

       F.      For costs of suit; and

       G.      For such other or further relief as the Court deems just and proper.




                                                   7
 Case 2:18-cv-14607-JLL-SCM Document 1 Filed 10/03/18 Page 8 of 8 PageID: 8



                                          JURY DEMAND

        Under Rule 38 of the Federal Rules of Civil Procedure, Plaintiff respectfully demands a

trial by jury of any issues triable of right by a jury.

Dated: October 3, 2018                               By:    /s/ Lisa J. Rodriguez
                                                           Lisa J. Rodriguez
                                                           SCHNADER HARRISON SEGAL &
Of Counsel:                                                LEWIS LLP
                                                           Woodland Falls Corporate Park
Daniel E. Yonan                                            220 Lake Drive East Suite 200
Michael E. Joffre                                          Cherry Hill, NJ 08002
Nirav N. Desai                                             (856) 482-5741
STERNE, KESSLER, GOLDSTEIN & FOX                           lrodriguez@schnader.com
PLLC
1100 New York Avenue, NW
Washington, DC 20005
(202) 371-2600                                       Attorneys for Plaintiff Juul Labs, Inc.
(202) 371-2540 (fax)
dyonan@sternekessler.com
mjoffre@sternekessler.com
ndesai@sternekessler.com




                                                    8
